
	
		II
		111th CONGRESS
		1st Session
		S. 1095
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to convert the renewable fuel
		  standard into a low-carbon fuel standard, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 America's Low-Carbon Fuel Standard Act
			 of 2009.
		2.Low-carbon fuel
			 program
			(a)In
			 generalSection 211 of the Clean Air Act (42 U.S.C. 7545) is
			 amended by striking subsection (o) and inserting the following:
				
					(o)Low-carbon fuel
				program
						(1)DefinitionsIn
				this subsection:
							(A)Baseline
				lifecycle greenhouse gas emissionsThe term baseline
				lifecycle greenhouse gas emissions means the average lifecycle
				greenhouse gas emissions, as determined by the Administrator, after notice and
				opportunity for comment, for transportation fuel sold or distributed as
				transportation fuel in 2005.
							(B)Lifecycle
				greenhouse gas emissionsThe term lifecycle greenhouse gas
				emissions means the aggregate quantity of greenhouse gas emissions
				(including direct emissions and significant indirect emissions such as
				significant emissions from land use changes), as determined by the
				Administrator, related to the full fuel lifecycle, including all stages of fuel
				and feedstock production and distribution, from feedstock generation or
				extraction through the distribution and delivery and use of the finished fuel
				to the ultimate consumer, where the mass values for all greenhouse gases are
				adjusted to account for their relative global warming potential.
							(C)Low-carbon
				fuelThe term low-carbon fuel means transportation
				fuel (including renewable fuel, electricity, hydrogen, and other forms of
				energy) that has lifecycle greenhouse gas emissions, as determined by the
				Administrator, after notice and opportunity for comment, that on annual average
				basis are equal to at least the following percentage less than baseline
				lifecycle greenhouse gas emissions determined in accordance with the following
				table:
								
									
										
											Calendar year:Applicable percentage less than baseline lifecycle greenhouse
						gas emissions:
											
										
										
											201520.0
											
											201621.5
											
											201723.0
											
											201824.5
											
											201926.0
											
											202027.5
											
											202129.0
											
											202230.5
											
											202332.0
											
											202433.5
											
											202535.0
											
											202636.5
											
											202738.0
											
											202839.5
											
											202941.0
											
											203042.5
											
											2031 and thereafterPercentage determined under paragraph
						(2)(B)(ii).
											
										
									
								
							(D)Renewable
				biomassThe term renewable biomass means each of the
				following:
								(i)Planted crops and
				crop residue harvested from agricultural land cleared or cultivated at any time
				prior to December 19, 2007, that is either actively managed or fallow, and
				nonforested.
								(ii)Planted trees,
				bioenergy crops, and tree residue from actively managed tree plantations on
				non-Federal land cleared at any time prior to December 19, 2007, including land
				belonging to an Indian tribe or an Indian individual, that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States.
								(iii)Slash, brush,
				and those trees that are byproducts of ecological restoration, disease or
				insect infestation control, or hazardous fuels reduction treatments and do not
				exceed the minimum size standards for sawtimber, harvested—
									(I)in ecologically
				sustainable quantities, as determined by the appropriate Federal land manager;
				and
									(II)from National
				Forest System land or public land (as defined in section 103 of the Federal
				Land Policy and Management Act of 1976 (43 U.S.C. 1702)), other than—
										(aa)components of
				the National Wilderness Preservation System;
										(bb)wilderness study
				areas;
										(cc)inventoried
				roadless areas;
										(dd)old growth or
				late successional forest stands unless biomass from the stand is harvested as a
				byproduct of an ecological restoration treatment that fully maintains, or
				contributes toward the restoration of, the structure and composition of an old
				growth forest stand taking into account the contribution of the stand to
				landscape fire adaptation and watershed health, and retaining large trees
				contributing to old-growth structure;
										(ee)components of
				the National Landscape Conservation System; and
										(ff)National
				Monuments.
										(iv)Animal waste
				material and animal byproducts.
								(v)Slash and
				pre-commercial thinnings that are from non-Federal forestland, including
				forestland belonging to an Indian tribe or an Indian individual, that are held
				in trust by the United States or subject to a restriction against alienation
				imposed by the United States, but not forests or forestland that are ecological
				communities with a global or State ranking of critically imperiled, imperiled,
				or rare pursuant to a State Natural Heritage Program, old growth forest, or
				late successional forest.
								(vi)Biomass from
				land in any ownership obtained from the immediate vicinity of buildings and
				other areas regularly occupied by people, or of public infrastructure, at risk
				from wildfire.
								(vii)Algae.
								(viii)Municipal
				solid waste, including separated yard waste or food waste, including recycled
				cooking and trap grease.
								(E)Renewable
				fuelThe term renewable fuel means fuel that
				is—
								(i)produced from
				renewable biomass; and
								(ii)used to replace
				or reduce the quantity of fossil fuel present in a transportation fuel.
								(F)Transportation
				fuelThe term transportation fuel means fuel for use
				in motor vehicles, motor vehicle engines, or nonroad vehicles (except for
				ocean-going vessels).
							(2)Program
							(A)Regulations
								(i)In
				generalNot later than January 31, 2015, the Administrator shall
				promulgate regulations to ensure that the applicable percentage determined
				under subparagraph (B) of the transportation fuel sold or introduced into
				commerce in the United States, on an annual average basis, is low-carbon
				fuel.
								(ii)Provisions of
				regulationsRegardless of the date of promulgation, the
				regulations promulgated under clause (i)—
									(I)shall contain
				compliance provisions applicable to producers, refiners, blenders,
				distributors, and importers, as appropriate, to ensure that the requirements of
				this paragraph are met; but
									(II)shall
				not—
										(aa)restrict
				geographic areas in which low-carbon fuel may be used; or
										(bb)impose any
				per-gallon obligation for the use of low-carbon fuel.
										(B)Applicable
				volumes
								(i)Calendar years
				2015 through 2030For the purpose of subparagraph (A), the
				applicable percentage of the transportation fuel sold or introduced into
				commerce in the United States, on an annual average basis, that is low-carbon
				fuel for each of calendar years 2015 through 2030 shall be determined by the
				Administrator, in consultation with the Secretary of Energy, in accordance with
				the following table:
									
										
											
												Calendar year:Applicable percentage of transportation fuel sold that is
						low-carbon fuel:
												
											
											
												201510.0
												
												201611.5
												
												201713.0
												
												201814.5
												
												201916.0
												
												202017.5
												
												202119.0
												
												202220.5
												
												202322.0
												
												202423.5
												
												202525.0
												
												202626.5
												
												202728.0
												
												202829.5
												
												202931.0
												
												203032.5.
												
											
										
									
								(ii)Subsequent
				calendar years
									(I)In
				generalFor the purposes of subparagraph (A), the applicable
				percentage of the transportation fuel sold or introduced into commerce in the
				United States (except in noncontiguous States or territories), on an annual
				average basis, that is low-carbon fuel for calendar year 2031 and each
				subsequent calendar year shall be determined by the Administrator, in
				consultation with the Secretary of Energy, based on a review of the
				implementation of the program during calendar years specified in the tables
				established under this subsection, and an analysis of—
										(aa)the impact of
				the production and use of low-carbon fuel on the environment, including on air
				quality, climate change, conversion of wetland, ecosystems, wildlife habitat,
				water quality, and water supply;
										(bb)the impact of
				low-carbon fuel on the energy security of the United States;
										(cc)the expected
				annual rate of future commercial production of low-carbon fuel;
										(dd)the impact of
				low-carbon fuel on the infrastructure of the United States, including
				deliverability of materials, goods, and products other than low-carbon fuel,
				and the sufficiency of infrastructure to deliver and use low-carbon
				fuel;
										(ee)the impact of
				the use of low-carbon fuel on the cost to consumers of transportation fuel and
				on the cost to transport goods; and
										(ff)the impact of
				the use of low-carbon fuel on other factors, including job creation, the price
				and supply of agricultural commodities, rural economic development, and food
				prices.
										(II)DeadlineThe
				Administrator shall promulgate rules establishing the applicable volumes under
				this clause not later than 14 months before the first year for which the
				applicable percentage will apply.
									(3)Applicable
				percentages
							(A)Provision of
				estimate of volumes of gasoline salesNot later than October 31
				of each of calendar years 2005 through 2021, the Administrator of the Energy
				Information Administration shall provide to the Administrator of the
				Environmental Protection Agency an estimate, with respect to the following
				calendar year, of the volumes of transportation fuel and low-carbon fuel
				projected to be sold or introduced into commerce in the United States.
							(B)Determination
				of applicable percentages
								(i)In
				generalNot later than November 30 of each of calendar years 2015
				through 2029, based on the estimate provided under subparagraph (A), the
				Administrator of the Environmental Protection Agency shall determine and
				publish in the Federal Register, with respect to the following calendar year,
				the low-carbon fuel obligation that ensures that the requirements of paragraph
				(2) are met.
								(ii)Required
				elementsThe low-carbon fuel obligation determined for a calendar
				year under clause (i) shall—
									(I)be applicable to
				refineries, blenders, and importers, as appropriate;
									(II)be expressed in
				terms of a volume percentage of transportation fuel sold or introduced into
				commerce in the United States; and
									(III)subject to
				subparagraph (C), consist of a single applicable percentage that applies to all
				categories of persons specified in subclause (I).
									(C)AdjustmentsIn
				determining the applicable percentage for a calendar year, the Administrator
				shall make adjustments to prevent the imposition of redundant obligations on
				any person specified in subparagraph (B)(ii)(I).
							(4)Modification of
				greenhouse gas reduction percentages
							(A)In
				generalIn the regulations promulgated under paragraph (2)(A)(i),
				the Administrator may adjust the required percentage reductions in lifecycle
				greenhouse gas emissions for low-carbon fuel to a lower percentage if the
				Administrator determines that generally the reduction is not commercially
				feasible for low-carbon fuel made using a variety of feedstocks, technologies,
				and processes to meet the applicable reduction.
							(B)Amount of
				adjustmentIn promulgating regulations under this paragraph, the
				specified percent reduction in greenhouse gas emissions from low-carbon fuel
				may not be reduced more than 10 percentage points below the percentage
				otherwise required under this subsection.
							(C)Adjusted
				reduction levels
								(i)In
				generalAn adjustment in the percentage reduction in greenhouse
				gas levels shall be the minimum practicable adjustment for low-carbon
				fuel.
								(ii)Maximum
				achievable levelThe adjusted greenhouse gas reduction shall be
				established at the maximum achievable level, taking cost in consideration,
				allowing for the use of a variety of feedstocks, technologies, and
				processes.
								(D)Subsequent
				adjustments
								(i)In
				generalAfter the Administrator has promulgated a final rule
				under paragraph (2)(A)(i) with respect to the method of determining lifecycle
				greenhouse gas emissions, the Administrator may not adjust the percent
				greenhouse gas reduction levels unless the Administrator determines that there
				has been a significant change in the analytical basis used for determining the
				lifecycle greenhouse gas emissions.
								(ii)Criteria and
				standardsIf the Administrator makes the determination that an
				adjustment is required, the Administrator may adjust the percent reduction
				levels through rulemaking using the criteria and standards established under
				this paragraph.
								(iii)5-Year
				reviewIf the Administrator makes any adjustment under this
				paragraph, not later than 5 years thereafter, the Administrator shall review
				and revise (based on the same criteria and standards as required for the
				initial adjustment) the level as adjusted by the regulations.
								(5)Credit
				program
							(A)In
				generalThe regulations promulgated under paragraph (2)(A) shall
				provide for the generation of an appropriate quantity of credits by any person
				that refines, blends, imports, or distributes transportation fuel that contains
				a quantity of low-carbon fuel that is greater than the quantity required under
				paragraph (2).
							(B)Use of
				creditsA person that generates credits under subparagraph (A)
				may use the credits, or transfer all or a portion of the credits to another
				person, for the purpose of complying with paragraph (2).
							(C)Duration of
				creditsA credit generated under this paragraph shall be valid to
				demonstrate compliance for the 12-month period beginning on the date of
				generation.
							(D)Inability to
				generate or purchase sufficient creditsThe regulations
				promulgated under paragraph (2)(A) shall include provisions allowing any person
				that is unable to generate or purchase sufficient credits to meet the
				requirements of paragraph (2) to carry forward a low-carbon fuel deficit on
				condition that the person, in the calendar year following the year in which the
				low-carbon fuel deficit is created—
								(i)achieves
				compliance with the low-carbon fuel requirement under paragraph (2); and
								(ii)generates or
				purchases additional low-carbon fuel credits to offset the low-carbon fuel
				deficit of the previous year.
								(E)Credits for
				additional low-carbon fuelThe Administrator may promulgate
				regulations providing—
								(i)for the
				generation of an appropriate quantity of credits by any person that refines,
				blends, imports, or distributes additional low-carbon fuel specified by the
				Administrator; and
								(ii)for the use of
				the credits by the generator, or the transfer of all or a portion of the
				credits to another person, for the purpose of complying with paragraph
				(2).
								(6)Waivers
							(A)In
				generalThe Administrator, in consultation with the Secretary of
				Agriculture and the Secretary of Energy, may waive the requirements of this
				subsection in whole or in part on petition by 1 or more States, by any person
				subject to the requirements of this subsection, or by the Administrator on the
				Administrator's own motion, by reducing the national percentage of low-carbon
				fuel required under paragraph (2)—
								(i)based on a
				determination by the Administrator, after public notice and opportunity for
				comment, that implementation of the requirement would severely harm the economy
				or environment of a State, a region, or the United States; or
								(ii)based on a
				determination by the Administrator, after public notice and opportunity for
				comment, that there is an inadequate domestic supply of low-carbon fuel.
								(B)Petitions for
				waiversThe Administrator, in consultation with the Secretary of
				Agriculture and the Secretary of Energy, shall approve or disapprove a petition
				for a waiver of the requirements of paragraph (2) not later than 90 days after
				the date on which the petition is received by the Administrator.
							(C)Termination of
				waiversA waiver granted under subparagraph (A) shall terminate
				after 1 year, but may be renewed by the Administrator after consultation with
				the Secretary of Agriculture and the Secretary of Energy and after public
				notice and opportunity for comment.
							(D)Modification of
				applicable percentages
								(i)In
				generalIn the case of any table established under this
				subsection, if the Administrator waives at least 20 percent of the applicable
				percentage requirement specified in the table for 2 consecutive years, or at
				least 50 percent of the percentage requirement for a single year, the
				Administrator shall promulgate regulations (not later than 1 year after issuing
				the waiver) that modify the applicable volumes specified in the table concerned
				for all years following the final year to which the waiver applies, except that
				no such modification in applicable percentages shall be made for any year
				before calendar year 2016.
								(ii)AdministrationIn
				promulgating the regulations, the Administrator shall comply with the
				processes, criteria, and standards established under paragraph
				(2)(B)(ii).
								(7)Low-carbon
				market concentration analysis
							(A)Analysis
								(i)In
				generalNot later than January 1, 2015, and annually thereafter,
				the Federal Trade Commission shall perform a market concentration analysis of
				the low-carbon fuel production, import, and distribution industries using the
				Herfindahl-Hirschman Index to determine whether there is sufficient competition
				among industry participants to avoid price-setting and other anticompetitive
				behavior.
								(ii)ScoringFor
				the purpose of scoring under clause (i) using the Herfindahl-Hirschman Index,
				all marketing arrangements among industry participants shall be
				considered.
								(B)ReportNot
				later than December 1, 2015, and annually thereafter, the Federal Trade
				Commission shall submit to Congress and the Administrator a report on the
				results of the market concentration analysis performed under subparagraph
				(A)(i).
							(8)Periodic
				reviewsTo allow for the appropriate adjustment of the
				requirements described in paragraph (2)(B), the Administrator shall conduct
				periodic reviews of—
							(A)existing
				technologies;
							(B)the feasibility
				of achieving compliance with the requirements; and
							(C)the impacts of
				the requirements of this subsection on each individual and entity described in
				paragraph (2).
							(9)Effect on other
				provisions
							(A)In
				generalSubject to subparagraph (B), nothing in this subsection,
				or regulations promulgated under this subsection, affects the regulatory status
				of carbon dioxide or any other greenhouse gas, or expands or limits regulatory
				authority regarding carbon dioxide or any other greenhouse gas, for purposes of
				other provisions (including section 165) of this Act.
							(B)AdministrationSubparagraph
				(A) shall not affect implementation and enforcement of this
				subsection.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on January
			 1, 2015.
			3.Transition
			 provisions
			(a)DefinitionsSection
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended—
				(1)by striking
			 subparagraph (A) and inserting the following:
					
						(A)Additional
				renewable fuel
							(i)In
				generalThe term additional renewable fuel means
				fuel that—
								(I)is—
									(aa)produced from
				renewable biomass; or
									(bb)low-carbon
				fuel;
									(II)is used to
				replace or reduce the quantity of fossil fuel present in—
									(aa)transportation
				fuel;
									(bb)home heating
				oil; or
									(cc)aviation jet
				fuel; and
									(III)has lifecycle
				greenhouse gas emissions, as determined by the Administrator, after notice and
				opportunity for comment, that are at least 20 percent less than baseline
				lifecycle greenhouse gas
				emissions.
								;
				(2)by redesignating
			 subparagraphs (I) through (L) as subparagraphs (J) through (M), respectively;
			 and
				(3)by inserting
			 after subparagraph (H) the following:
					
						(I)Low-carbon
				fuelThe term low-carbon fuel means renewable fuel
				that has lifecycle greenhouse gas emissions, as determined by the
				Administrator, after notice and opportunity for comment, that are at least 20
				percent less than baseline lifecycle greenhouse gas
				emissions.
						.
				(b)Credits for
			 additional renewable fuelSection 211(o)(5) of the Clean Air Act
			 (42 U.S.C. 7545(o)(5)) is amended by striking subparagraph (A) and inserting
			 the following:
				
					(A)Credits for
				additional renewable fuel
						(i)In
				generalNot later than 180 days after the date of enactment of
				the America's Low-Carbon Fuel Standard Act of
				2009, the Administrator shall issue regulations providing—
							(I)for the
				generation of an appropriate quantity of credits by any person that produces,
				refines, blends, or imports additional renewable fuels or low-carbon fuels
				specified by the Administrator; and
							(II)for the use of
				the credits by the generator, or the transfer of all or a portion of the
				credits to another person, for the purpose of complying with paragraph
				(2).
							(ii)Increased
				creditFor each of calendar years 2012 through 2014, the
				Administrator shall increase the amount of the credit provided under clause (i)
				in proportion to the extent to which the lifecycle greenhouse gas emissions of
				the additional renewable fuel is less than baseline lifecycle greenhouse gas
				emissions.
						.
			
